Case 9:17-cr-80085-BB Document 37 Entered on FLSD Docket 11/02/2020 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 17-CR-80085-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 vs.

 IRENE WILSON,

       Defendant.
 _______________________________/

                                              ORDER


        THIS CAUSE is before the Court on Magistrate Judge Bruce E. Reinhart’s Report and

 Recommendations on Violation of Supervised Release (“R & R”), ECF No. [35]. The matter was

 previously referred to Judge Reinhart upon the filing of a Petition alleging two violations of the

 Defendant’s terms of supervised release, ECF No. [29]. The parties were advised that any written

 objections to the R & R were to be filed within 14 days after being served with a copy. See 28

 U.S.C. § 636(b)(1)(C). Failure to file timely objections may limit the scope of appellate review of

 factual findings contained within the R & R. See U.S. v. Warren, 687 F.2d 347, 348 (11th Cir.

 1982) cert. denied, 460 U.S. 1087 (1983). Neither party has filed objections, nor has either party

 requested additional time to do so. Being fully advised, it is

        ORDERED AND ADJUDGED that

        1. The Report and Recommendations on Violation of Supervised Release, ECF No. [35],

            is ADOPTED.

        2. The Court finds that the Defendant Irene Wilson has violated her supervised release as

            alleged in the Petition.

        3. Consistent with ECF No. [36], the matter will proceed to a sentencing hearing before

            the Court on November 13, 2020, at 10:30 a.m.
Case 9:17-cr-80085-BB Document 37 Entered on FLSD Docket 11/02/2020 Page 2 of 2


                                            CASE NO. 17-CR-80085-BLOOM




       DONE AND ORDERED in Chambers at Miami, Florida, on November 1, 2020.




                                                ________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 cc:   counsel of record

       U.S. Probation




                                        2
